Nationwide® Options Select – New York Flexible Premium Variable Universal Life Insurance Policies issued by Nationwide Life Insurance Company through Nationwide VLI Separate Account-7 The date of this prospectus is May 1, 2007 PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase this variable life insurance policy.We encourage you to take the time to understand the policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial adviser, you should use this prospectus to compare the benefits and risks of this policy against those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial adviser.If you have policy-specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available in the policy. Telephone: 1-800-547-7548 TDD: 1-800-238-3035 Internet: www.nationwide.com U.S. Mail: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-D4 Dublin, OH 43017-1522 You should read your policy along with this prospectus.This prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This policy is NOT: FDIC or NCUSIF insured; a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This policy MAY decrease in value to the point of being valueless. The purpose of this policy is to provide life insurance protection for the beneficiary that you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interests.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Table of Contents Page In Summary: Policy Benefits 1 In Summary: Policy Risks 2 In Summary: Fee Tables 4 Policy Investment Options 9 Fixed Investment Option Variable Investment Options Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Transfers Among and Between the Policy Investment Options 12 Sub-Account Transfers Fixed Account Transfers Submitting a Transfer Request The Policy 13 Generally Policy Owner and Beneficiaries Purchasing a Policy Right to Cancel (Examination Right) Premium Payments Cash Value Changing the Amount of Insurance Coverage Exchanging the Policy Terminating the Policy Assigning the Policy Reminders, Reports, and Illustrations Standard Policy Charges 17 Sales Load Premium Taxes Short-Term Trading Fees Illustration Charge Partial Surrender Fee Surrender Charges Cost of Insurance Charge Mortality and Expense Risk Charge Administrative Per Policy Charge Underwriting and Distribution Charge Reduction of Charges A Note on Charges and Payments Information on Underlying Mutual Fund Payments Policy Riders and Rider Charges 22 Adjusted Sales Load Life Insurance Rider Children’s Insurance Rider Spouse Life Insurance Rider Accidental Death Benefit Rider Change of Insured Rider Term Rider Deduction (of fees and expenses) Waiver Rider Wealth Guard Rider Policy Owner Services 29 Dollar Cost Averaging Asset Rebalancing Nationwide Allocation Architect Policy Loans 32 Loan Amount and Interest Charged Collateral and Interest Earned Net Effect on Policy Loans Repayment Lapse 32 Guaranteed Policy Continuation Provision Grace Period Reinstatement Table of Contents (continued) Page Surrenders 33 Full Surrender Partial Surrender Annual Surrender Opportunities The Death Benefit 34 Calculation of the Death Benefit Death Benefit Options The Minimum Required Death Benefit Changes in the Death Benefit Option Incontestability Suicide Policy Maturity 35 Extending the Maturity Date Payment of Policy Proceeds 36 Interest Income Option Income for a Fixed Period Option Life Income with Payments Guaranteed Option Fixed Income for Varying Periods Option Joint and Survivor Life Option Alternative Life Income Option Taxes 37 Types of Taxes Buying the Policy Investment Gain in the Policy Periodic Withdrawals, Non-Periodic Withdrawals, and Loans Surrendering the Policy Withholding Exchanging the Policy for Another Life Insurance Policy Taxation of Death Benefits Terminal Illness Special Considerations for Corporations Taxes and the Value of Your Policy Business Uses of the Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Tax Changes Nationwide Life Insurance Company 42 Nationwide VLI Separate Account-7 42 Organization, Registration, and Operation Addition, Deletion, or Substitution of Mutual Funds Voting Rights Legal Proceedings 43 Nationwide Life Insurance Company Nationwide Investment Services Corporation Financial Statements 45 Appendix A: Definitions 46 Appendix B: Sub-Account Information 48 Appendix A defines certain words and phrases used in this prospectus. In Summary: Policy Benefits Death Benefit The primary benefit of your policy is life insurance coverage. While the policy is In Force, we will pay the Proceeds to your beneficiary when the Insured dies. Your Choice of Death Benefit Options Option One: The Death Benefit is the greater of the Specified Amount or the Minimum Required Death Benefit under federal tax law. Option Two: The Death Benefit is the greater of the Specified Amount plus the Cash Value or the Minimum Required Death Benefit under federal tax law. Choice of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or a variety of options that will pay out over time. Coverage Flexibility Subject to conditions, you may choose to: · change the Death Benefit option; · increase or decrease the Specified Amount; · change your beneficiaries; and · change who owns the policy. Continuation of Coverage is Guaranteed Your policy will remain In Force during the policy continuation period as long as you pay the Policy Continuation Premium Amount. Access to Cash Value Subject to conditions, you may: · Take a policy loan of no more than 90% of the Cash Value allocated to the Sub-Accounts and 100% of the Cash Value allocated to the fixed investment options, less any Surrender Charge and less 100% of the Adjusted Sales Load Life Insurance Rider forfeiture charge (if applicable).The minimum loan amount is $200. · Take a partial surrender of at least $200. · Surrender the policy for its Cash Surrender Value at any time while the Insured is alive.The Cash Surrender Value will be the Cash Value, less Indebtedness, and less the Surrender Charge.You may choose to receive the Cash Surrender Value in a lump sum or over time. Premium Flexibility You will select a Premium payment plan for the policy.Within limits, you may vary the frequency and amount of Premium payments, and you might even be able to skip making a Premium payment. Investment Options You may choose to allocate your Net Premiums to fixed or variable investment options. The fixed investment option offered under the policy will earn interest daily at an annual effective rate of at least 3%. The variable investment options offered under the policy are mutual funds designed to be the underlying investment options of variable insurance products.Nationwide VLI Separate Account-7 contains one Sub-Account for each of the mutual funds offered in the policy.Your variable account Cash Value will depend on the Investment Experience of the Sub-Accounts you choose. Transfers Between and Among Investment Options You may transfer between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Accounts within limits.We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations. 1 Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings of the policy.This is known as tax deferral.Also, your beneficiary generally will not have to include the Proceeds as taxable income.Unlike other variable insurance products Nationwide offers, these Flexible Premium Variable Universal Life Insurance Policies do not require distributions to be made before the Insured's death. Assignment You may assign the policy as collateral for a loan or another obligation while the Insured is alive. Examination Right For a limited time, you may cancel the policy and receive a refund. Riders You may purchase one or more of the available Riders.Rider availability varies by state and there may be an additional charge.Riders available: · Wealth Guard Rider · Adjusted Sales Load Life Insurance Rider · Children’s Insurance Rider · Spouse Life InsuranceRider · Accidental Death Benefit Rider · Change of Insured Rider (no charge) · Term Rider · Deduction (of fees and expenses) Waiver Rider In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You should not purchase the policy if you expect that you will need to access its Cash Value in the near future because substantial Surrender Charges will apply in the first several policy years. Unfavorable Investment Experience The Sub-Accounts you choose may not generate a sufficient return to keep the policy from Lapsing.Poor Investment Experience could cause the Cash Value of your policy to decrease, which could result in a Lapse of insurance coverage. Effect of Partial Surrenders and Policy Loans on Investment Returns Partial surrenders or policy loans may accelerate a Lapse in insurance coverage.When you take a partial surrender or policy loan, the Cash Value of your policy is reduced and you lose the ability to generate investment return on the surrendered/loaned amounts.Thus, the remainder of your policy's Cash Value would have to generate enough investment return to cover policy and Sub-Account charges to keep the policy In Force (at least until you repay the policy loan or make another Premium payment).The policy does have a Grace Period and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value and insurance coverage would cease. Reduction of the Death Benefit A partial surrender could, and a policy loan would, decrease the policy’s Death Benefit, depending on how the Death Benefit option relates to the policy’s Cash Value. Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's Beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment on modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract.Consult a qualified tax adviser on all tax matters involving your policy. 2 Fixed Investment Option Transfer Restrictions and Limitations We will not honor a request to transfer Cash Value to or from a fixed investment option until after the first policy year.After the first policy year, we will only honor a transfer request from a fixed investment option that is made within 30 days of the end of a calendar quarter, but not within 12 months of a previous request.We may also limit what percentage of Cash Value, fixed investment option value, or variable account value that you may transfer to or from a fixed investment option. Sub-Account Limitations Frequent trading among the Sub-Accounts may dilute the value of Accumulation Units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue their stated investment objectives.This could result in lower Investment Experience and Cash Value.Some mutual funds held by the Sub-Accounts assess a short-term trading fee in order to minimize the potentially adverse effects of short-term trading on the mutual fund.We have instituted procedures to minimize disruptive transfers.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot ensure that we have eliminated these risks. Sub-Account Investment Risk A comprehensive discussion of the risks of the mutual funds held by each Sub-Account may be found in each mutual fund's prospectus.Read each mutual fund's prospectus before investing. 3 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the policy.Fees in this table may be rounded to the hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you buy the policy, surrender the policy, or transfer Cash Value between investmentoptions. Transaction Fees Charge When Charge is Deducted Amount Deducted Sales Load1 Upon making a Premium payment Maximum Guaranteed: $25 from each $1,000 of Premium Currently: $5 from each $1,000 of Premium Premium Taxes1 Upon making a Premium payment $35 from each $1,000 of Premium Short-Term Trading Fee2 Upon transfer of Sub-Account value out of a Sub-Account within 60 days after allocation to that Sub-Account 1% of the amount transferred from the Sub-Account within 60 days of allocation to that Sub-Account Illustration Charge3 Upon requesting an illustration Maximum Guaranteed: $25 Currently: $0 Partial Surrender Fee Upon a partial surrender Maximum Guaranteed: lesser of $25 or 2% of the amount surrendered, from the policy's Cash Value Currently: $0 Surrender Charge4 Upon surrender or policy Lapse Maximum:5 $23,619 from the policy's Cash Value Minimum:6 $3,393 from the policy's Cash Value Representative: an age 35 male non-tobacco preferred with a Specified Amount of $500,000 and Death Benefit Option One Upon surrender or policy Lapse $6,085 from the policy's Cash Value Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Page for more information on the costs applicable to your policy. 1 We deduct one charge comprised of the Sales Load and Premium Taxes.On the Policy Data Page and throughout this prospectus, this combined charge is referred to as the Premium Load. 2 Short-Term Trading Fees are only assessed in connection with Sub-Accounts that correspond to mutual funds that assess a short-term trading fee to the variable account.See "Total Annual Mutual Fund Operating Expenses" for a list of Sub-Accounts that assess a Short-Term Trading Fee. 3 If we begin to charge for illustrations, you will be expected to pay the Illustration Charge in cash at the time of the request.The charge will not be deducted from the Cash Value. 4 The Surrender Charge decreases gradually each year after either the 2nd or 3rd policy anniversary, depending on the Insured's age at the time the policy is issued.The Surrender Charge varies by policy based on individual characteristics. 5 This Surrender Charge calculation assumes: the Insured is a male, age 85, who uses tobacco; the Specified Amount is $500,000; Death Benefit Option One is in effect; a full surrender is taken during the first policy year; and the aggregate first year Premium exceeds the surrender target premium. 6 This Surrender Charge calculation assumes: the Insured is a female, age 0; the Specified Amount is $500,000; Death Benefit Option One is in effect; a full surrender is taken during the first policy year; and the aggregate first year Premium exceeds the surrender target premium. 4 The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including mutual fund operating expenses. Periodic Charges Other Than Mutual Fund Operating Expenses Charge When Charge is Deducted Amount Deducted From Cash Value Cost of Insurance Charge1 Monthly Maximum: $83.33 per $1,000 of Net Amount At Risk, taken proportionally from the Sub-Accounts and the Fixed Account Minimum: $0.043 per $1,000 of Net Amount At Risk, taken proportionally from the Sub-Accounts and the Fixed Account Representative: an age 35 male non-tobacco preferred with a Specified Amount of $500,000 and Death Benefit Option One Monthly $0.14 per $1,000 of Net Amount At Risk, taken proportionally from the Sub-Accounts and the Fixed Account Mortality and Expense Risk Charge2 Monthly Policy Years 1-20 Maximum Guaranteed:3 an annualized rate of $6.00 per $1,000 of Variable Cash Value, Administrative Per Policy Charge Monthly Maximum Guaranteed: $8.75 per policy, taken proportionally from the Sub-Accounts and the Fixed Account Currently: $8.75 per policy, taken proportionally from the Sub-Accounts and the Fixed Account Underwriting and Distribution Charge4 Monthly Current and Maximum Guaranteed: $0.17 per $1,000 of Specified Amount (but not more than $42.50), taken proportionally from the Sub-Accounts and the Fixed Account Policy Loan Interest Charge Annually Current and Maximum Guaranteed:5 $39 per $1,000 of outstanding policy loan Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Page for more information on the costs applicable to your policy. 1The Cost of Insurance Charge varies by policy based on individual characteristics. 2The Mortality and Expense Risk Charge varies by policy based on individual characteristics. 3We will charge no Mortality and Expense Risk Charge in Policy Years 21 and later.The current Mortality and Expense Risk Charge is assessed based on the following schedule: Policy Years Charge for First $25,000 in Variable Cash Value (Annualized) Charge for Next $225,000 in Variable Cash Value (Annualized) Charge for Variable Cash Value in Excess of $250,000 (Annualized) 1 through 10 $6.00 per $1,000 $3.00 per $1,000 $1.00 per $1,000 11 through 20 $3.00 per $1,000 $2.00 per $1,000 $0.50 per $1,000 21 and later $0 $0 $0 4The Underwriting and Distribution Charge varies by policy based on individual characteristics.This charge lasts for 10 policy years for the initial Specified Amount, and lasts for 10 years from the effective date of any increase in the Specified Amount. 5The current and maximum guaranteed charges shown do not reflect the interest that is credited to amounts in the collateral account.When the interest charged is netted against the interest credited, the net cost of a policy loan is lower than that which is stated above. 5 Periodic Charges Other Than Mutual Fund Operating Expenses For Riders1 Rider Charge When Rider Charge is Deducted Amount Deducted from Cash Value Adjusted Sales Load Life Insurance Rider Charge2 Monthly Current and Maximum Guaranteed: for each 1% of Premium Load replaced: $0.14 for each $1,000 of aggregate monthly Premiums, taken proportionally from the Sub-Accounts and the Fixed Account Children’s Insurance Rider Charge Monthly Current and Maximum Guaranteed: $0.43 per $1,000 of Rider Specified Amount, taken proportionally from the Sub-Accounts and the Fixed Account Spouse Life Insurance Rider Charge3 Monthly Maximum: $10.23 per $1,000 of Spouse Death Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Minimum: $0.10 per $1,000 of Spouse Death Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Representative Spouse: an age 35 female non-tobacco with a Spouse Life Specified Amount of $100,000 Monthly $0.11 per $1,000 of Spouse Death Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Accidental Death Benefit Rider Charge4 Monthly Maximum: $0.75 per $1,000 of Accidental Death Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Minimum: $0.05 per $1,000 of Accidental Death Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Representative: an age 35 male non-tobacco preferred with an Accidental Death Benefit of $100,000 Monthly $0.06 per $1,000 of Accidental Death Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Continued on Next Page 1You may elect any combination of Riders. 2The Adjusted Sales Load Life Insurance Rider Charge varies by policy based on individual characteristics, and within a given policy at different Premium levels and time periods. 3The Spouse Life Insurance Rider Charge varies by policy based on individual characteristics of the person being insured. 4The Accidental Death Benefit Rider Charge varies by policy based on individual characteristics of the person being insured. 6 Periodic Charges Other Than Mutual Fund Operating Expenses for Riders (continued) Rider Charge When Rider Charge is Deducted Amount Deducted from Cash Value Term Rider Charge1 Monthly Maximum: $83.33 per $1,000 of Rider Net Amount at Risk, taken proportionally from the Sub-Accounts and the Fixed Account Minimum: $0.01 per $1,000 of Rider Net Amount at Risk, taken proportionally from the Sub-Accounts and the Fixed Account Representative: an age 35 male non-tobacco preferred with Rider Specified Amount of $250,000 and Total Specified Amount of $500,000 Monthly $0.02 per $1,000 of Rider Net Amount at Risk, taken proportionally from the Sub-Accounts and the Fixed Account Deduction (of fees and expenses) Waiver Rider Charge2 Monthly Maximum: $855 per $1,000 of Deduction Waiver Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Minimum: $85 per $1,000 of Deduction Waiver Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Representative: an age 35 male non-tobacco preferred with a Specified Amount of $500,000 and Death Benefit Option One Monthly $85 per $1,000 of Deduction Waiver Benefit, taken proportionally from the Sub-Accounts and the Fixed Account Wealth Guard Rider Charge – 85/85 Option3 Monthly Maximum Guaranteed $1.25 per $1,000 of Cash Value, taken proportionally from the Sub-Accounts, the Fixed Account, and the Long Term Fixed Account Wealth Guard Rider Charge – 100/85 Option4 Monthly Maximum Guaranteed $1.25 per $1,000 of Cash Value, taken proportionally from the Sub-Accounts, the Fixed Account, and the Long Term Fixed Account Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Page for more information on the costs applicable to your policy. 1The Term Rider Charge varies by policy based on individual characteristics of the person being insured.The monthly charge for this Rider is a product of the Rider’s monthly cost of insurance rate and the Rider death benefit. 2The Deduction (of fees and expenses) Waiver Rider Charge varies by policy based on individual characteristics of the person being insured. 3Currently, the Wealth Guard Rider Charge for the 85/85 Option is $0.58 per $1,000 of Cash Value, taken proportionally from the Sub-Accounts, the Fixed Account, and the Long Term Fixed Account.The charge is calculated monthly based on the value of the Cash Value after the monthly deduction for the Mortality and Expense Risk charge. 4Currently, the Wealth Guard Rider Charge for the 100/85 Option is $0.96 per $1,000 of Cash Value, taken proportionally from the Sub-Accounts, the Fixed Account, and the Long Term Fixed Account.The charge is calculated monthly based on the value of the Cash Value after the monthly deduction for the Mortality and Expense Risk charge. 7 The next item shows the minimum and maximum total operating expenses, as of December 31, 2006, charged by the underlying mutual funds that you may pay periodically during the time that you own the policy.The table does not reflect Short-Term Trading Fees.More detail concerning each mutual fund's fees and expenses is contained in the mutual fund's prospectus.Please contact us, at the telephone numbers or address on the first page of this prospectus, for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Mutual Fund Operating Expenses Total Annual Mutual Fund Operating Expenses (expenses that are deducted from the mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses) Minimum 0.10% Maximum 11.49% The following Sub-Accounts assess a Short-Term Trading fee in connection with transfers from the Sub-Account that occur within 60 days after the date of allocation to that Sub-Account (see "Short-Term Trading Fees"): · American Century Variable Portfolios, Inc. – American Century VP International Fund: Class III · Fidelity VIP Fund – VIP Overseas Portfolio: Service Class R · Fidelity VIP Fund IV – VIP Energy Portfolio: Service Class 2 · Franklin Templeton Variable Insurance Products Trust – Templeton Developing Markets Securities Fund: Class 3 · Franklin Templeton Variable Insurance Products Trust – Templeton Foreign Securities Fund: Class 3 · Franklin Templeton Variable Insurance Products Trust – Templeton Global Income Securities Fund: Class 3 · Janus Aspen Series – International Growth Portfolio: Service II Shares · Nationwide Variable Insurance Trust – Federated NVIT High Income Bond Fund: Class III · Nationwide Variable Insurance Trust – Gartmore NVIT Emerging Markets Fund: Class III · Nationwide Variable Insurance Trust – Nationwide NVIT Global Health Sciences Fund: Class III · Nationwide Variable Insurance Trust – Nationwide NVIT Global Technology and Communications Fund: Class III · Nationwide Variable Insurance Trust – NVIT International Index Fund: Class VI · Nationwide Variable Insurance Trust – NVIT International Value Fund: Class III · Neuberger Berman Advisers Management Trust – AMT International Portfolio: S Class · Oppenheimer Variable Account Funds – Oppenheimer Global Securities Fund/VA: Class 3 · Oppenheimer Variable Account Funds – Oppenheimer High Income Fund/VA: Class 3 8 Policy Investment Options You designate how your Net Premium payments are allocated among the Sub-Accounts and/or the fixed investment options.Allocation instructions must be in whole percentages and the sum of the allocations must equal 100%. Fixed Investment Option The fixed investment option available under the policy is the Fixed Account.Net Premium that you allocate to the Fixed Account is held in our general account.The general account is not subject to the same laws as the separate account and the SEC has not reviewed the disclosures in this prospectus relating to the fixed investment options. The general account contains all of our assets other than those in the separate accounts, and funds the Fixed Account.General account assets are subject to our general liabilities from business operations and are used to support our insurance and annuity obligations.Any amounts in excess of the separate account liabilities are deposited into our general account.We bear the full investment risk for all amounts allocated to the Fixed Account.The amounts you allocate to the Fixed Account will not share in the investment performance of our general account.Rather, the investment income you earn on your allocations will be based on varying interest crediting rates that we set. We guarantee that the amounts you allocate to the Fixed Account will be credited interest daily at a net effective annual interest rate of no less than the interest crediting rate shown on the Policy Data Page.Interest crediting rates are set at the beginning of each calendar quarter.We will credit any interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the actual interest crediting rate may not exceed the guaranteed interest crediting rate.Premiums applied to the policy at different times may receive different interest crediting rates.The interest crediting rate may also vary for new Premiums versus Sub-Account transfers.Interest that we credit to the Fixed Account may be insufficient to pay the policy’s charges. Variable Investment Options The variable investment options available under the policy are Sub-Accounts that correspond to mutual funds that are registered with the SEC.The mutual funds' registration with the SEC does not involve the SEC's supervision of the management or investment practices or policies of the mutual funds.The mutual funds listed are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies. The Sub-Accounts available through this policy are listed below.For more information on the mutual funds, please refer to "Appendix B: Sub-Account Information" or the prospectus for the mutual fund. AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series I Shares · AIM V.I. Capital Appreciation Fund: Series I Shares · AIM V.I. Capital Development Fund: Series I Shares American Century Variable Portfolios, Inc. · American Century VP International Fund: Class III† · American Century VP Mid Cap Value Fund: Class I · American Century VP Value Fund: Class I* · American Century VP Vista Fund: Class I American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Federated Insurance Series · Federated Market Opportunity Fund II: Service Shares · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class* · VIP Growth Portfolio: Service Class · VIP Overseas Portfolio: Service Class R† Fidelity Variable Insurance Products Fund II · VIP Contrafund® Portfolio: Service Class · VIP Investment Grade Bond Portfolio: Service Class* Fidelity Variable Insurance Products Fund III · VIP Mid Cap Portfolio: Service Class Fidelity Variable Insurance Products Fund IV · VIP Energy Portfolio: Service Class 2† · VIP Freedom Fund 2010 Portfolio: Service Class · VIP Freedom Fund 2020 Portfolio: Service Class · VIP Freedom Fund 2030 Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Franklin Income Securities Fund: Class 2 · Franklin Small Cap Value Securities Fund: Class 1 · Templeton Developing Markets Securities Fund: Class 3† · Templeton Foreign Securities Fund: Class 3† · Templeton Global Income Securities Fund: Class 3† 9 Janus Aspen Series · Forty Portfolio: Service Shares · INTECH Risk-Managed Core Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Lehman Brothers Advisers Management Trust (formerly Neuberger Berman Advisers Management Trust) · AMT Short Duration Bond Portfolio: I Class (formerly AMT Limited Maturity Bond Portfolio: I Class) MFSÒ Variable Insurance Trust · MFS Value Series: Initial Class Nationwide Variable Insurance Trust("NVIT") (formerly Gartmore Variable Insurance Trust ("GVIT")) · American Funds NVIT Asset Allocation Fund: Class II · American Funds NVIT Bond Fund: Class II · American Funds NVIT Global Growth Fund: Class II · American Funds NVIT Growth-Income Fund: Class II · American Funds NVIT Growth Fund: Class II · Federated NVIT High Income Bond Fund: Class III*† · Gartmore NVIT Emerging Markets Fund: Class III† · Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I (formerly GVIT Small Cap Growth Fund) · Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I (formerly GVIT Small Cap Value Fund) · Nationwide Multi-Manager NVIT Small Company Fund: Class I (formerly GVIT Small Company Fund) · Nationwide NVIT Global Health Sciences Fund: Class III† · Nationwide NVIT Global Technology and Communications Fund: Class III† · Nationwide NVIT Government Bond Fund: Class I · Nationwide NVIT Investor Destinations Funds: Class II Ø Nationwide NVIT Investor Destinations Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderate Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Ø Nationwide NVIT Investor Destinations Aggressive Fund: Class II · Nationwide NVIT Mid Cap Growth Fund: Class I · Nationwide NVIT Money Market Fund: Class I · Nationwide NVIT U.S. Growth Leaders Fund: Class I · NVIT International Index Fund: Class VI† · NVIT International Value Fund: Class III† · NVIT Mid Cap Index Fund: Class I · NVIT Nationwideâ Fund: Class I · Van Kampen NVIT Comstock Value Fund: Class I* · Van Kampen NVIT Multi Sector Bond Fund: Class I* Neuberger Berman Advisers Management Trust · AMT Fasciano Portfolio: S Class* · AMT International Portfolio: S Class† · AMT Regency Portfolio: S Class · AMT Socially Responsive Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† · Oppenheimer High Income Fund/VA: Class 3† · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer Main Street Small Cap Fund®/VA: Non-Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II · T. Rowe Price Limited Term Bond Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · Core Plus Fixed Income Portfolio: Class I* · U.S. Real Estate Portfolio: Class I This Sub-Account is only available in policies issued before May 1, 2007. American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I These Sub-Accounts are only available in policies issued before May 1, 2006. Fidelity Variable Insurance Products Fund III · VIP Value Strategies Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Franklin Rising Dividends Securities Fund: Class 1 MFSÒ Variable Insurance Trust · MFS Investors Growth Stock Series: Initial Class The following Sub-Account is no longer available to receive transfers or new Premium payments effective May 1, 2007: Oppenheimer Variable Account Funds · Oppenheimer High Income Fund/VA: Non-Service Shares* †These mutual funds assess a short-term trading fee. *These mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. 10 Valuation of Accumulation Units We account for the value of your interest in the Sub-Accounts by using Accumulation Units.The number of Accumulation Units associated with a given Premium allocation is determined by dividing the dollar amount of Premium you allocated to the Sub-Account by the Accumulation Unit value for the Sub-Account, which is determined at the end of the Valuation Period that the allocation was received.The number of Accumulation Units a given Net Premium allocation purchases will not change.However, the value of each Accumulation Unit will vary daily based on the Investment Experience of the mutual fund in which the Sub-Account invests. On each day that the New York Stock Exchange ("NYSE") is open, each of the mutual funds in which the Sub-Accounts invest will determine its Net Asset Value ("NAV") per share.We use each mutual fund's NAV to calculate the daily Accumulation Unit value for the corresponding Sub-Account.Note, however, that the Accumulation Unit value will not equal the mutual fund's NAV, because the Accumulation Unit value will reflect the deduction of any transaction fees and periodic charges.This daily Accumulation Unit valuation process is referred to as "pricing" the Accumulation Units. We will price Accumulation Units on any day that the NYSE and Nationwide are both open for business.Any transaction that you submit on a day when we are closed will not be effective until the next day that both Nationwide and the NYSE are open for business.Accordingly, we will not price Accumulation Units on these recognized holidays: ●New Year's Day ●Labor Day ●Martin Luther King, Jr. Day ●Thanksgiving ●Presidents’ Day ●Christmas ●Good Friday ●Memorial Day ●Independence Day In addition, we will not price Accumulation Units if: (1) trading on the NYSE is restricted; (2) an emergency exists making disposal or valuation of securities held in the separate account impracticable; or (3) the SEC, by order, permits a suspension or postponement for the protection of security holders. SEC rules and regulations govern when the conditions described items (2) and (3) exist. Any transactions that we receive after the close of the NYSE will be effective as of the next Valuation Period that the NYSE and Nationwide are open. How Sub-Account Investment Experience is Determined The number of Accumulation Units in your policy will not change unless you add, remove, or transfer Premium.However, the value of those Accumulation Units will vary daily depending on the Investment Experience of the mutual fund in which the Sub-Account invests.We account for these performance fluctuations by using a "net investment factor," as described below, in our daily Sub-Account valuation calculations.Changes in the net investment factor may not be directly proportional to changes in the NAV of the mutual fund shares. We determine the net investment factor for each Sub-Account on each Valuation Period by dividing (a) by (b), where: (a)is the sum of: · the NAV per share of the mutual fund held in the Sub-Account as of the end of the current Valuation Period; and · the per share amount of any dividend or income distributions made by the mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); plus or minus · a per share charge or credit for any taxes reserved for as a result of the Sub-Account's investment operations if changes to the law result in a modification to the tax treatment of the separate account; and (b) is the NAV per share of the mutual fund determined as of the end of the immediately preceding Valuation Period. At the end of each Valuation Period, we determine the Sub-Account's Accumulation Unit value.The Accumulation Unit value for any Valuation Period is determined by multiplying the Accumulation Unit value as of the prior Valuation Period by the net investment factor for the Sub-Account for the current Valuation Period. 11 Transfers Among and Between the Policy Investment Options Sub-Account Transfers Policy owners may request transfers to or from the Sub-Accounts once per valuation day, subject to the terms and conditions of the policy and the mutual funds. Neither the policies nor the mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").If you intend to use an active trading strategy, you should consult your registered representative and request information on other Nationwide policies that offer mutual funds that are designed specifically to support active trading strategies. We discourage (and will take action to deter) short-term trading in this policy because the frequent movement between or among Sub-Accounts may negatively impact other investors in the policy.Short-term trading can result in: · the dilution of the value of the investors' interests in the mutual fund; · mutual fund managers taking actions that negatively impact performance (i.e., keeping a larger portion of the mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this policy from the negative impact of these practices, we have implemented, or reserve the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.We cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of Sub-Accounts that are actively traded will be adversely impacted. Redemption Fees.Some mutual funds assess a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of the allocation to the Sub-Account.The fee is assessed against the amount transferred and is paid to the mutual fund.Redemption fees compensate the mutual fund for any negative impact on fund performance resulting from short-term trading. U.S. Mail Restrictions.We monitor transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a policy may appear on these reports if the policy owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring in a given Valuation Period.For example, if a policy owner executes multiple transfers involving 10 Sub-Accounts in 1 day, this counts as 1 transfer event.A single transfer occurring in a given Valuation Period that involves only 2 Sub-Accounts (or one Sub-Account if the transfer is made to or from the Fixed Account) will also count as 1 transfer event. As a result of this monitoring process, we may restrict the form in which transfer requests will be accepted. In general, we will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the policy owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the policy owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the policy owner to submitting transfer requests via U.S. mail. Each January 1st, we will start the monitoring anew, so that each policy starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts.Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple policy owners.These multi-contract advisers will be required by Nationwide to submit all transfer requests via U.S. mail. Other Restrictions.We reserve the right to refuse or limit transfer requests, or take any other action we deem necessary, in order to protect policy owners and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some policy owners (or third parties acting on their behalf).In particular, 12 trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by us to constitute harmful trading practices, may be restricted. Any restrictions that we implement will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions.Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the underlying mutual funds upon their request.In addition, we are required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.We and any affected policy owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by us, we will keep any affected policy owner in their current underlying mutual fund allocation. Fixed Account Transfers Prior to the policy’s Maturity Date, you may make transfers involving the Fixed Account.These transfers will be in dollars.We reserve the right to limit the number of times and frequency of transfers involving the Fixed Account.Specifically, we may prohibit you from transferring to or from the Fixed Account before the end of the first policy year and we may limit you to 1 transfer every 12 months. Transfers to the Fixed Account.On transfers tothe Fixed Account, we may prohibit you from transferring more than 20% of the Cash Value allocated to the Sub-Accounts as of the close of business on the prior Valuation Period.Additionally, we reserve the right to refuse any transfer to the Fixed Account if the Fixed Account's Cash Value comprises more than 30% of the policy’s Cash Value. Transfers from the Fixed Account.On transfers fromthe Fixed Account, we may prohibit you, in any policy year, from transferring more than 20% of the Cash Value of the Fixed Account as of the end of the previous policy year (subject to state restrictions).Transfers out of the Fixed Account will be on a last-in, first-out basis (LIFO). Any restrictions that we implement will be applied consistently and uniformly. Submitting a Transfer Request You can submit transfer requests in writing to our Home Office via first class U.S. mail, via telephone, or over the Internet.Our contact information is on the first page of this prospectus.Upon receipt, we will process a transfer request at the end of a current Valuation Period. We will use reasonable procedures to confirm that transfer instructions are genuine and will not be liable for following instructions that we reasonably determine to be genuine. Any computer system or telephone can experience slowdowns or outages that could delay or prevent our ability to process your request.Although we have taken precautions to help our systems handle heavy usage, we cannot promise complete reliability under all circumstances.If you are experiencing problems, please make your transfer request in writing. The Policy Generally The policy is a legal contract.It will comprise and be evidenced by: a written contract; any Riders; any endorsements; the Policy Data Page; and the application, including any supplemental application.We will consider the statements you make in the application as representations, and we will rely on them as being true and complete.However, we will not void the policy or deny a claim unless a statement is a material misrepresentation.If you make an error or misstatement on the application, we will adjust the Death Benefit and Cash Value accordingly. Any modification (or waiver) of our rights or requirements under the policy must be in writing and signed by our president or corporate secretary.No agent may bind us by making any promise not contained in the policy. We may modify the policy, our operations, or the separate account’s operations to meet the requirements of any law (or regulation issued by a government agency) to which the policy, our company, or the separate account is subject.We may modify the policy to assure that it continues to qualify as a life insurance contract under the federal tax laws.We will notify 13 you of all modifications and we will make appropriate endorsements to the policy. The policy is nonparticipating, meaning that we will not be contributing any operating profits or surplus earnings toward the policy Proceeds. To the extent permitted by law, policy benefits are not subject to any legal process for the payment of any claim, and no right or benefit will be subject to the claims of creditors (except as may be provided by assignment). In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide will implement procedures designed to prevent policies described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. Policy Owner and Beneficiaries Policy Owner.The policy belongs to the owner named in the application.You, as policy owner, may exercise all policy rights and options while the Insured is alive.You may also change the policy, but only in accordance with its terms.You may name a contingent owner who will become the policy owner if the policy owner dies before Proceeds become payable.Otherwise, ownership will pass to the policy owner’s estate, if the policy owner is not the Insured. You may name different policy owners or contingent owners (so long as the Insured is alive) by submitting a written request to our Home Office.Any such change request will become effective as of the date signed.There may be adverse tax consequences to changing parties of the policy. Beneficiaries.The principal right of a beneficiary is to receive the Death Benefit upon the Insured's death.As long as the Insured is alive, you may: name more than one beneficiary, designate primary and contingent beneficiaries, change or add beneficiaries, and provide for the method of distribution. If a primary beneficiary dies before the Insured, we will pay the Death Benefit to the remaining primary beneficiaries.Unless you specify otherwise, we will pay multiple primary beneficiaries in equal shares.A contingent beneficiary will become the primary beneficiary if all primary beneficiaries die before the Insured and before any Proceeds become payable.You may name more than one contingent beneficiary.Unless you specify otherwise, we will also pay multiple contingent beneficiaries in equal shares. To change or add beneficiaries, you must submit a written request to us at our Home Office.Any such change request will become effective as of the date signed.However, the change will not affect any payment we made or action we took before recording the change. Purchasing a Policy The policy is available for Insureds between the ages of 0 and 85. To purchase the policy, you must submit to us a completed application and the required initial Premium payment as stated on the Policy Data Page. We must receive evidence of insurability that satisfies our underwriting standards (this may require a medical examination) before we will issue a policy.We can provide you with the details of our underwriting standards.We reserve the right to reject an application for any reason permitted by law and we reserve the right to modify our underwriting standards at any time. The minimum initial Specified Amount is $100,000 for both preferred and non-preferred policies.The basic distinction between the non-preferred and preferred underwriting classifications is that we expect the Insured under a preferred policy to live longer.We reserve the right to modify the minimum Specified Amount at any time. Initial Premium Payment.The amount of your required initial Premium payment will depend on the following factors: the initial Specified Amount, Death Benefit option elected, any Riders elected, and the Insured's age, health, and activities.You may pay the initial Premium to our Home Office or to our authorized representative.The initial Premium payment must be at least $50.The initial Premium payment will not be applied to the policy until the underwriting process is complete. Depending on the right to examine law of the state in which you live, initial Net Premium designated to be allocated to the Sub-Accounts may not be so allocated immediately upon our receipt.(Any initial Net Premium designated to be allocated to the Fixed Account will be so allocated immediately upon receipt.)If you live in a state that requires us to refund the initial Premium upon exercise of the free-look provision, we will hold all of the initial Net Premium designated to be allocated to the Sub-Accounts in the available money market Sub-Account until the free-look period expires.At the expiration of the free-look period, we will transfer the variable account Cash Value to the Sub-Accounts based on the allocation instructions in effect at the time of the transfer.If you live in a state that requires us to refund the Cash Value upon exercise of the free-look provision, we will allocate all of the initial Net Premium to the available money market Sub-Account.On the next valuation period, we will allocate all of Cash Value to the designated Sub-Accounts based on the allocation instructions in effect at that time. 14 Insurance Coverage.Issuance of full insurance coverage requires that the Insured meet all underwriting requirements, the required initial Premium is paid, and the policy is delivered while the Insured is alive.We will not delay delivery of the policy to increase the likelihood that the Insured is not living at the time of policy delivery.Depending on the outcome of our underwriting process, more or less Premium may be necessary for us to issue the policy.We also have the right to reject any application for insurance, in which case we will return your Premium payment within 2 business days. After we approve an application, insurance coverage will begin and will be In Force on the Policy Date shown on the Policy Data Page.Changes in the Specified Amount (which may only be requested after the first policy year) will be effective on the next monthly policy anniversary after we approve the change request. Insurance coverage will end upon the Insured's death, when we begin to pay the Proceeds, or when the policy reaches the Maturity Date.Coverage can also end if the policy Lapses. Temporary Insurance Coverage.Temporary insurance coverage (of an amount equal to the Specified Amount, up to $1,000,000) may be available for no charge before full insurance coverage takes effect.You must submit a temporary insurance agreement and make an initial Premium payment.The amount of this initial Premium payment will depend on the initial Specified Amount, your choice of Death Benefit option, and any Riders you elect.Temporary insurance coverage will remain In Force for no more than 60 days from the date of the temporary insurance agreement.If full coverage is denied, the temporary insurance coverage will terminate 5 days from the date we mail a termination notice (accompanied by a refund equal to the Premium payment you submitted).If full coverage is approved, the temporary insurance coverage will terminate on the date that full insurance coverage takes effect.Allocation of the initial Net Premium will be determined by the right to examine law of the state in which you live, as discussed above. Right to Cancel (Examination Right) You may cancel your policy during the free-look period.The free-look period expires 10 days after you receive the policy (or longer if required by state law).If you decide to cancel the policy during the free-look period, return the policy to the sales representative who sold it to you or return it to us at our Home Office along with your written cancellation request.Within 7 days, we will refund the amount prescribed by the law of the state in which we issued the policy.This amount will be either the initial Premium payment or the policy's Cash Value.If the policy is canceled, we will treat the policy as if it was never issued. Premium Payments This policy does not require a payment of a scheduled Premium amount to keep it In Force.It will remain In Force as long as the conditions that cause a policy to Lapse do not exist.However, we will send scheduled Premium payment reminder notices to you according to the Premium payment schedule shown on the Policy Data Page.If you decide to make a subsequent Premium payment, you must send it to our Home Office.Each Premium payment must be at least $50.Upon request, we will furnish Premium payment receipts.Notwithstanding the foregoing, if you elected the Wealth Guard Rider, you are subject to minimum premium requirements as a condition of that rider.See the "Policy Riders and Rider Charges" section later in this prospectus for more information. You may make additional Premium payments at any time while the policy is In Force, subject to the following: · We may require satisfactory evidence of insurability before accepting any additional Premium payment that results in an increase in the policy’s Net Amount At Risk. · We will refund Premium payments that exceed the applicable premium limit established by the IRS to qualify the policy as a contract for life insurance. · We will monitor Premiums paid and will notify you when the policy is in jeopardy of becoming a modified endowment contract. · We may require that policy Indebtedness be repaid before we accept any additional Premium payments. Premium payments will be allocated according to the allocation instructions in effect at the time the Premium is received. Cash Value We will determine the Cash Value at least monthly.At the end of any given Valuation Period, the Cash Value is equal to the sum of: · the value of the Accumulation Units allocated to the Sub-Accounts; · amounts allocated to the Fixed Account, including credited interest; and · amounts allocated to the collateral account, including credited interest. Surrenders and policy charges and deductions will reduce the Cash Value.Thus, the Cash Value will fluctuate daily and there is no guaranteed Cash Value.Accordingly, if the Cash Value is a factor in calculating a benefit associated with the policy, the value of that benefit will also fluctuate. 15 Changing the Amount of Insurance Coverage After the first policy year, you may request to change the Specified Amount.However, no change will take effect unless the new Cash Surrender Value would be sufficient to keep the policy In Force for at least 3 months.Changes to the Specified Amount will typically alter the Death Benefit.For more information, see "Changes in the Death Benefit Option," beginning on page 35. Any request to increase the Specified Amount must be at least $10,000 and the Insured must be 85 or younger at the time of the request.An increase in the Specified Amount may cause an increase in the Net Amount At Risk.Because the Cost of Insurance Charge is based on the Net Amount At Risk, and because there will be a separate cost of insurance rate for the increase, this will usually cause the policy's Cost of Insurance Charge to increase.An increase in the Specified Amount may require you to make larger or additional Premium payments in order to avoid Lapsing the policy.To increase the Specified Amount, you must submit a written request to our Home Office and you must provide us with evidence of insurability that satisfies our underwriting standards. You may request to decrease the Specified Amount.We apply Specified Amount decreases to the most recent Specified Amount increase, and continue applying the decrease backwards, ending with the original Specified Amount.We will deny any request to reduce the Specified Amount below the minimum initial Specified Amount.We will also deny any request that would disqualify the policy as a contract for life insurance.To decrease the Specified Amount, you must submit a written request to our Home Office.Notwithstanding the foregoing, if you elected the Wealth Guard Rider, you may not decrease the Specified Amount to a value lower than $250,000. Changes to the Specified Amount will become effective on the next monthly policy anniversary after we approve the request.We reserve the right to limit the number of Specified Amount changes to 1 each policy year. Exchanging the Policy You have an exchange right under the policy.At any time within the first 24 months of coverage from the Policy Date, you may surrender this policy and use the Cash Surrender Value to purchase a new policy on the Insured’s life without evidence of insurability.After the first 24 months of coverage, you may still surrender the policy and use the Cash Surrender Value to purchase a new policy on the same Insured’s life.However, issuance of the new policy will depend on the Insured providing satisfactory evidence of insurability. The new policy may be one of our available fixed benefit life insurance policies.The death benefit on the new policy may not be greater than the Death Benefit on this policy immediately prior to the exchange date.The new policy will have the same Specified Amount, Policy Date, and issue age.We will base Premium payments on our rates in effect for the same sex, Attained Age and underwriting class of the Insured on the exchange date, unless otherwise required by state law.You may transfer Indebtedness to the new policy. You must make your exchange request on our official forms to the Home Office.The policy must be In Force and not in a Grace Period.You must pay a Surrender Charge and surrender the policy to us.You must pay us any money due on the exchange (any amount needed to ensure that the Cash Surrender Value of the new policy is the same as the Cash Surrender Value of this policy).You may request that we pay you any excess of the Cash Surrender Value of this policy over the Cash Surrender Value of the new policy.The exchange may have tax consequences.The new policy will take effect on the exchange date only if the Insured is alive.This policy will terminate when the new policy takes effect. Terminating the Policy There are several ways that the policy can terminate.You may surrender the policy for its Cash Surrender Value (which may result in adverse tax consequences).The policy will automatically terminate when the Insured dies, the policy matures, or the Grace Period ends. Assigning the Policy You may assign any rights under the policy while the Insured is alive.If you do, your beneficiary’s interest will be subject to the person(s) to whom you have assigned rights.Your assignment must be in writing and must be recorded at our Home Office before it will become effective.Your assignment will be subject to any outstanding policy loans. Reminders, Reports, and Illustrations Upon request, we will send you scheduled Premium payment reminders and transaction confirmations.We will also send you semi-annual and annual reports that show: · the Specified Amount; · minimum monthly Premiums; · Premiums paid; · all charges since the last report; 16 · the current Cash Value; · the Cash Surrender Value; and · outstanding Indebtedness. You may receive information faster from us and reduce the amount of mail you receive by signing up for our eDelivery program.We will notify you by e-mail when important documents, like statements and prospectuses, are ready for you to view, print, or download from our secure server.If you would like to choose this option, go to www.nationwide.com/login. We will send these reminders and reports to the address you provide on the application unless directed otherwise.At any time, you may ask for an illustration of future benefits and values under the policy. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple policy owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the policy owner(s).Household delivery will continue for the life of the policies.Please call 1-866-223-0303 to resume regular delivery.Please allow 30 days for regular delivery to resume. Standard Policy Charges We will take deductions from Premium payments and/or the Cash Value to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.We may generate a profit from any of the charges assessed under the policy.We begin to deduct monthly charges from your policy's Cash Value on the Policy Date. Sales Load We deduct the Sales Load (as part of the Premium Load) from each Premium payment to compensate us for our sales expenses.We currently charge $5 per $1,000 of Premium.The guaranteed maximum Sales Load is $25 per $1,000 of Premium. Premium Taxes We deduct Premium Taxes (as part of the Premium Load) from each Premium payment to reimburse us for state and local premium taxes (at the estimated rate of 2.25%) and for federal premium taxes (at the estimated rate of 1.25%).The current (and guaranteed maximum) Premium Tax is $35 per $1,000 of Premium.This amount is not the actual amount of the tax liability we incur.It is an estimated amount.If the actual tax liability is more or less, we will not adjust the charge. Short-Term Trading Fees Some mutual funds offered in the policy may assess (or reserve the right to assess) a short-term trading fee (or "redemption fee") in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account. Short-Term Trading Fees are intended to compensate the mutual fund (and policy owners with interests allocated in the Sub-Account) for the negative impact on mutual fund performance that may result from frequent, short-term trading strategies.Short-Term Trading Fees are not intended to affect the large majority of policy owners not engaged in such strategies. Any Short-Term Trading Fee assessed by any mutual fund available in conjunction with the policy will equal 1% of the amount determined to be engaged in short-term trading.Short-Term Trading Fees will only apply to those Sub-Accounts corresponding to mutual funds that charge such fees (see the mutual fund's prospectus).Any Short-Term Trading Fees paid are retained by the mutual fund and are part of the mutual fund’s assets.Policy owners are responsible for monitoring the length of time allocations are held in any particular Sub-Account.We will not provide advance notice of the assessment of any applicable Short-Term Trading Fee. For a complete list of the Sub-Accounts that assess (or reserve the right to assess) a Short-Term Trading Fee, please refer to "Total Annual Mutual Fund Operating Expenses" earlier in this prospectus. If a redemption fee is assessed, the mutual fund will charge the separate account 1% of the amount determined to be engaged in short-term trading.The separate account will then pass the Short-Term Trading Fee on to the specific policy owner that engaged in short-term trading by deducting an amount equal to the redemption fee from that policy owner's Sub-Account value.All such fees will be remitted to the mutual fund; none of the fee proceeds will be retained by us or the separate account. When multiple allocations are made to a Sub-Account that is subject to Short-Term Trading Fees, transfers out of that Sub-Account will be considered to be made on a first in/first out (FIFO) basis for purposes of determining Short-Term Trading 17 Fees.In other words, Accumulation Units held the longest time will be treated as being transferred first, and Accumulation Units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the Short-Term Trading Fees, including: · scheduled and systematic transfers, such as those associated with dollar cost averaging programs and asset rebalancing programs; · policy loans; · full or partial surrenders; or · payment of the Proceeds. New share classes of certain currently available mutual funds may be added as investment options under the policy.These new share classes may require the assessment of Short-Term Trading Fees.When these new share classes are added, new Premiums and transfers to the Sub-Accounts in question may be limited to the new share class. Illustration Charge Currently, we do not assess an Illustration Charge, which would compensate us for the administrative costs of generating the illustration.However, we may, in the future, assess an Illustration Charge, which will not exceed $25 per illustration requested.Any Illustration Charge must be paid in cash at the time of the illustration request.The Illustration Charge will not be deducted from the policy's Cash Value. Partial Surrender Fee Currently, we do not deduct a Partial Surrender Fee, which would compensate us for the administrative costs associated with calculating and generating the surrender amount.However, we may, in the future, assess a Partial Surrender Fee.The Partial Surrender fee assessed to each surrender will not exceed the lesser of $25 or 2% of the amount surrendered.Any Partial Surrender Fee assessed will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. Surrender Charges We deduct a Surrender Charge from the Cash Value if you surrender or Lapse the policy.Also, if you increase the Specified Amount, and then reduce the Specified Amount to less than it was before the increase, we will deduct a Surrender Charge from the Cash Value.The Surrender Charge is assessed to compensate us for policy underwriting expenses and sales expenses, including processing applications, conducting medical exams, determining insurability (and the Insured’s underwriting class), and establishing policy records.Thus, the Surrender Charge is comprised of two components: the underwriting component and the sales component. The initial Surrender Charge is the sum of the underwriting component and a percentage (that varies by age, sex, Specified Amount, and risk class, and ranges between 22% to 60%) of the sales component.Depending on the policy year of the surrender and the Insured's age at the time of policy issuance, the actual Surrender Charge paid will be a percentage of the initial Surrender Charge, as set forth in the following table: Policy Year: Surrender Charge, as a percentage of the initial Surrender Charge: Issue Ages 0-49 Issue Ages 50+ 1 100% 100% 2 100% 100% 3 100% 92.5% 4 92.5% 85.0% 5 85.0% 76.0% 6 77.5% 66.0% 7 70.0% 56.0% 8 62.5% 46.0% 9 52.5% 36.0% 10 42.5% 26.0% 11 32.5% 0% 12 20.0% 0% 13+ 0% 0% The underwriting component equals the product of the Specified Amount and the administrative target premium.(The administrative target premium is actuarially derived and is used to determine how much we should charge per Premium payment for underwriting expenses.)The administrative target premium varies by the Specified Amount and the Insured's age when the policy was issued. The sales component is the lesser of the following two amounts: (1) the product of the Specified Amount, divided by 1,000, 18 and the surrender target premium; and (2) the sum of all Premium payments you made during the first policy year.The surrender target premium is actuarially derived and is used to determine how much we should charge per Premium payment for sales expenses.The surrender target premium varies by the Insured's sex, the Insured's age when the policy was issued, and the Insured's underwriting class. Each increase to the Specified Amount (referred to as Specified Amount segments) will have its own Surrender Charge.The Surrender Charge for each Specified Amount segment, when added together, will equal your total Surrender Charge. Any Surrender Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. We will waive the surrender charge of your policy if you elect to surrender it in exchange for a plan of permanent fixed life insurance offered by us subject to the following: · the exchange and waiver may be subject to your providing us new evidence of insurability and our underwriting approval; and ·you have not elected the Deduction (of fees and expenses Waiver Rider). We may impose a new surrender charge on the policy received in the exchange. Cost of Insurance Charge We deduct a monthly Cost of Insurance Charge from the policy's Cash Value to compensate us for underwriting insurance protection.The Cost of Insurance Charge is the product of the Net Amount At Risk and the cost of insurance rate.The cost of insurance rate will vary by the Insured’s sex, issue age, and underwriting class, any substandard ratings, how long the policy has been In Force, and the Specified Amount.The cost of insurance rates are based on our expectations as to future mortality and expense experience.There will be a separate cost of insurance rate for the initial Specified Amount and any Specified Amount increase.The cost of insurance rates will never be greater than those shown on the Policy Data Page. We will uniformly apply a change in any cost of insurance rate for Insureds of the same age, sex, underwriting class, substandard ratings and Specified Amount, if their policies have been In Force for the same length of time.If a change in the cost of insurance rates causes an increase to your Cost of Insurance Charge, your policy’s Cash Value could decrease.If a change in the cost of insurance rates causes a decrease to your Cost of Insurance Charge, your policy's Cash Value could increase. The Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. Mortality and Expense Risk Charge We deduct a monthly Mortality and Expense Risk Charge from the policy's Cash Value allocated to the Sub-Accounts to compensate us for assuming risks associated with mortality and expense costs.The mortality risk is that the Insured will not live as long as expected.The expense risk is that the costs of issuing and administering the policy will be more than expected.Currently, the amount of the Mortality and Expense Risk Charge that is assessed is based on the following schedule: Policy Years Charge for First $25,000 in Variable Cash Value (Annualized) Charge for Next $225,000 in Variable Cash Value (Annualized) Charge for Variable Cash Value in Excess of $250,000 (Annualized) 1 through 10 $6.00 per $1,000 $3.00 per $1,000 $1.00 per $1,000 11 through 20 $3.00 per $1,000 $2.00 per $1,000 $0.50 per $1,000 21 and later $0 $0 $0 The maximum guaranteed Mortality and Expense Risk Charge is equal to an annualized rate of $6.00 per $1,000 of variable account Cash Value in policy years 1 through 20.For policy years 21 and later we guarantee that no Mortality and Expense Risk Charge will be assessed. The Mortality and Expense Risk Charge will be deducted proportionally from your Sub-Account allocations. Administrative Per Policy Charge We deduct a monthly Administrative Per Policy Charge from the policy's Cash Value to reimburse us for the costs of maintaining the policy, including accounting and record-keeping.The current and maximum guaranteed Administrative Per Policy Charge is $8.75 per month. The Administrative Per Policy Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. Underwriting and Distribution Charge We deduct a monthly Underwriting and Distribution Charge from the policy's Cash Value to compensate us for sales, 19 underwriting, distribution and issuance of the policy.We will only assess the Underwriting and Distribution Charge on the first $250,000 of Specified Amount.The current and maximum guaranteed Underwriting and Distribution Charge is equal to $0.17, $0.13, $0.10, $0.09, or $0.07 per $1,000 of Specified Amount, depending on the Insured's age on the Policy Date.The Underwriting and Distribution Charge will be assessed for 10 years from the Policy Date for the initial Specified Amount, and for 10 years from the effective date of any increase in the Specified Amount. The Underwriting and Distribution Charge will be deducted proportionally from your Sub-Account allocations and Fixed Account allocations. Reduction of Charges The policy may be purchased by individuals, corporations, and other entities.We may reduce or eliminate certain charges (Sales Load, Surrender Charge, administrative charges, Cost of Insurance Charge, or other charges) where the size or nature of the group allows us to realize savings with respect to sales, underwriting, administrative or other costs.Where prohibited by state law, we will not reduce charges associated with the policy. We determine the eligibility and the amount of any reduction by examining a number of factors, including: the number of policies owned with different insureds; the total premium we expect to receive; the total cash value of commonly owned policies; the nature of the relationship among individual insureds; the purpose for which the policies are being purchased; the length of time we expect the individual policies to be in force; and any other circumstances which are rationally related to the expected reduction in expenses. We may lower commissions to the selling broker-dealer and/or increase charge back of commissions paid for policies sold with reduced or eliminated charges.If you have questions about whether your policy is eligible for reduction of any charges, please consult with your registered representative for more specific information.Your registered representative can answer your questions and where appropriate can provide you with illustrations demonstrating the impact of any reduced charges for which you may be eligible. We may change both the extent and the nature of the charge reductions.Any charge reductions will be applied in a way that is not unfairly discriminatory to policy owners and will reflect the differences in costs of services we provide. Entities considering purchasing the policy should note that in 1983, the U.S. Supreme Court held in Arizona Governing Committee v. Norris that certain annuity benefits provided by employers' retirement and fringe benefit programs may not vary between men and women on the basis of sex.The policies are based upon actuarial tables that distinguish between men and women unless the purchaser is an entity and requests that we use non-sex distinct tables.Thus the policies generally provide different benefits to men and women of the same age.Accordingly, employers and employee organizations should consider, in consultation with legal counsel, the impact of
